Relator seeks to prohibit the Circuit Court of Cole County from taking further cognizance, or from making any further *Page 348 
orders whatever, in the case of The American Constitution Fire Assurance Company et al. v. George A.S. Robertson, Superintendent of the Insurance Department of the State of Missouri.
[1] On December 30, 1929, all stock fire insurance companies transacting business in Missouri promulgated an increase of 16 2/3 per cent in fire and windstorm insurance rates in Missouri, notified the Superintendent of Insurance of the proposed increase in rates and requested his approval thereof. Thereafter, on May 28, 1930, the Superintendent of Insurance made an order refusing to approve the proposed increase. Seventy-four stock fire insurance companies brought a joint action in the Circuit Court of Cole County to review the order of the Superintendent of Insurance refusing to approve such proposed increase. That case was styled, The American Constitution Fire Assurance Company et al. v. R.E. O'Malley, Superintendent of the Insurance Department of the State of Missouri. Since the institution of that review action George A.S. Robertson succeeded R.E. O'Malley as Superintendent of Insurance and was substituted as respondent in said action in the place of said R.E. O'Malley. During the pendency of that action the companies collected from the policyholders the proposed increase in rates in violation of Section 5876, Revised Statutes 1929, which prohibits the collection of a proposed increase until after same has been duly approved by the Superintendent of Insurance. That section of the statute reads as follows:
"Special and specific notice and schedule of any increase in rates made by any bureau, insurance company or other insurer after February 23, 1915, and before this article takes effect, shall be filed with the superintendent of the insurance department immediately upon the taking effect of this article, and unless approved by him such increase shall hereafter be deemed unreasonable and unjustifiable and it shall be unlawful for any insurance company or other insurer to charge or collect such increased rate until after the same has been duly approved by the superintendent of the insurance department."
The amount collected from the proposed increase in violation of above statute was impounded in the registry of the circuit court. Thereupon that court appointed a custodian of said fund, a lawyer to advise said custodian, and authorized said custodian to employ a stenographer and necessary clerical help, and to purchase necessary stationery and supplies and to rent, furnish and equip a suitable place in which the work of the making and keeping the records and discharging the other duties imposed upon him from time to time by the court, incident to his duties as custodian, could be performed. For all of which the court allowed and ordered paid *Page 349 
out of said fund the total sum of $133,411.14, the major part of which was paid to said custodian and his attorney.
In the companies' joint action to review the superintendent's order refusing to approve the proposed increase in rates the circuit court dismissed the companies' bill and adjudged that the impounded funds be disbursed among the policyholders lawfully entitled thereto, subject to such lawful claims, if any, as might be a lawful charge against such fund. The companies appealed from that judgment to this court. In disposing of that appeal we held that the circuit court did not have jurisdiction of the subject matter of the action, and that all orders made and judgments rendered by that court were null and void and of no effect except its judgment dismissing the cause and ordering the impounded funds returned to the policyholders, for the reasons stated in that opinion which we need not repeat here. [American Constitution Fire Insurance Co. et al. v. O'Malley, Superintendent of Insurance, 342 Mo. 139, 113 S.W.2d 795.] Our judgment in that case concluded in the following language:
"The judgment below set aside the referee's report, dissolved the injunction theretofore issued in said cause, dismissed plaintiffs' bill and adjudged that the impounded funds be disbursed among the policyholders lawfully entitled thereto, subject to such lawful claims and demands, if any, as might be a lawful charge against such fund. Since the court below had no jurisdiction of the cause, its judgment undoing what it had theretofore done in said cause, then dismissing the cause and adjudging that the impounded fund be disbursed among the policyholders lawfully entitled thereto, reached the right result regardless of the reasons which prompted the court to so adjudge. For that reason the judgment should be and is affirmed, and cause remanded, with directions to the trial court to immediately return said funds from the registry of the court to the Superintendent of Insurance, the lawful custodian thereof, for distribution by him to the policyholders."
When our mandate reached the circuit court the only thing that court did was to swap custodians. While its judgment entered on our mandate recognizes the Superintendent of Insurance as the lawful custodian of the funds and orders that such funds be delivered to him, it retains jurisdiction to supervise the distribution of said fund, to pass upon all claims heretofore or hereafter made against the fund, and requires the Superintendent of Insurance to make periodical reports of his doings to the court. In short that court is attempting to proceed in said cause in the future as in the past with the single exception that it will use a new custodian instead of the old one it had theretofore appointed. In addition to this the judgment again adjudicates the validity of the claims heretofore *Page 350 
allowed to the custodian and his attorney, in spite of the fact that the validity of such claims is now pending in this court on appeal. The judgment, among other things, recites the following:
"For the services of the custodian, his counsel and his employees, and for the necessary incidental expenses incurred by him in the discharge of his duties there was paid out of the impounded funds the total sum of $133,411.14, the details of all which fully appears from the reports filed from time to time by the custodian and other records of this Court. All of said expenditures were at the time approved by the Court and were made pursuant to its orders. And the Court now here finds and adjudges that the said expenditures were reasonable and necessary for the preservation of said fund and the making and keeping of the records as aforesaid, and that, there being no other moneys or funds available to the Court with which to pay for the services rendered in that behalf, they were proper and lawful charges against said funds.
"The amount of the impounded funds now in the registry of the Court, being the total receipts less the expenditures as aforesaid, is the sum of $1,651,986.53. It is therefore ordered by the Court, pursuant to said mandate, that the Clerk of this Court turn over said sum of $1,651,986.53 to the Defendant, George A.S. Robertson, as Superintendent of the Department of Insurance of the State of Missouri, taking his receipt therefor. It is further ordered by the Court that the records made and compiled by the custodian of said funds under direction of the Court be kept and retained by the Clerk of this Court as part of the records of this Court, and said Clerk is ordered and directed to make such records available to the Superintendent of Insurance as custodian. It is further ordered that said defendant immediately distribute said sum among the persons lawfully entitled thereto as shown by the records of this Court, after the payment of all lawful claims and demands as constitute proper charges against said fund under the orders and judgments of thisCourt heretofore or hereafter made, and make reports to this Court on the first day of each term of Court thereof, being the first Monday in February, the Third Monday in May and the first Monday in October, of his proceedings under this order, accompanied by receipts and vouchers for all moneys paid out by him. The Court retains jurisdiction herein until the foregoing order respecting the distribution of the funds be fully complied with." (Italics ours.)
This judgment recites, in effect, that the court retains jurisdiction of the cause for the purpose of passing upon all claims made against the fund and to control and supervise the distribution of the fund, all in the face of our mandate that such court had no jurisdiction to make any order except to dismiss the cause and order the fund *Page 351 
returned to the policyholders. The trial court could not acquire jurisdiction by reciting in its judgment that it retained jurisdiction which this court held it never had.
We take the following statement from relator's petition:
"That this is a matter of great public importance involving the distribution of this fund to its owners and involving the official conduct of your relator as Superintendent of the Insurance Department of the State of Missouri; that your relator has no adequate remedy by appeal or writ of error and must have a speedy and final determination of the extent of the supervisory jurisdiction of the Circuit Court of Cole County over your relator as custodian of these funds. That your relator cannot safely arrange for the safekeeping of these funds, cannot commence the distribution thereof, cannot determine from what source the costs of distribution shall come, cannot determine in what manner claims and demands against the funds shall be heard, cannot determine from what source payment shall be made for expenses in connection with the conduct of this litigation until this Court makes a determination of the extent of the authority of the Circuit Court of Cole County in the premises."
It will be time enough for this court to rule these questions when they are properly presented to us in a case of which the court has jurisdiction where and when we can speak authoritatively on such questions.
The following statement appears in respondent's brief:
"The fact that the fund was taken from the policyholders under a void order, and that it was assembled in the registry of the court under orders made beyond the jurisdiction of the court, does not prevent or in any way militate against the jurisdiction of the court in seeing to it that, as nearly as may be, the parties who had unlawfully collected the fund and the parties from whom the fund had been collected are placed in status quo. It has been held generally that where a court has erroneously exercised jurisdiction which it did not possess, it nevertheless has jurisdiction to proceed, as far as is practicable, to correct the wrong done, by placing the parties as nearly as may be instatus quo."
We agree with respondent's statement of the law, but it has no application here because the wrong done by the circuit court was corrected when we ordered that court to deliver the fund to the Superintendent of Insurance, the lawful custodian thereof, for distribution by him to the policyholders, which has been done.
For the reasons stated, our rule in prohibition should go. Since we heretofore decided the question of the circuit court's jurisdiction in the very case in which relator now seeks prohibition, no useful purpose would be served in prolonging that litigation by granting a provisional rule and setting the case down for argument and submission *Page 352 
at some later date. An absolute rule in prohibition should be granted at this time. It is so ordered. Hays, C.J., Gantt andDouglas, JJ., concur; Tipton, J., dissents in separate opinion in which Ellison and Leedy, JJ., concur.